COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-284-CV
 
STEPHEN
SANDERS                                                             APPELLANT
 
                                                   V.
 
THE
TEXAS DEPARTMENT OF PUBLIC SAFETY                           APPELLEE
                                                                                                        
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s
Voluntary Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ. 
 




DELIVERED:  September 20, 2007




[1]See Tex. R. App. P. 47.4.